DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.  Claims 1-15 are examined on the merits following the election without traverse.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 2/7/22 is acknowledged, as well as to the following species without traverse:

    PNG
    media_image1.png
    518
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    769
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    567
    810
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    418
    769
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    509
    671
    media_image5.png
    Greyscale

Allowable Subject Matter – Fully Defined Elected Species
	The elected species, as fully defined, was not found reasonably taught or suggested by the prior art of record.  However, based on the shear breadth of variables there remains a possession issue before the ‘next’ species can be reasonably searched.

Closest Prior Art of Record
	The closest prior art of record is deemed that cited by International Authority in the related PCT search report and written opinion.  

    PNG
    media_image6.png
    191
    771
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    598
    776
    media_image7.png
    Greyscale

However, such is not yet applied as to the ‘next’ species until the possession issue has been resolved and reasonable search of the ‘next’ species and claimed invention can be undertaken.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, for instance and by example of one loci alone, Loop A and B can be any amino acid or peptide, which applicant has not shown what amino acids or peptides may be so present in order that the intended use of the complete structure in final form with any amino acid or peptide in Loop A or B, and still carry out the intended use for which applicant was in possession as to the complete structure in final form, at the time filing. 
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Thus a reasonable search of the ‘next’ species cannot be carried out without further amendment or guidance at a minimum as to Loop A and B, and what amino acids or peptides may be present therein.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654